Title: To Thomas Jefferson from Gideon Granger, 23 February 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Feb: 23d. 1807.
                        
                        G Granger presents his Complimts to the President & returns Genl Merriweathe’rs Letter.
                        On the 20th. of Dec: last he commenced an Inquiry into Col. Wheatons failures. The Answers in most Instances
                            have been recd. & a Statemt of his penalties is making—
                        Sometime since He directed no further paymts. to be made ’till the liquidation of the fines &
                        Accts.
                    